DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-14 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,883,631. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 1-8, 12-14 and 18-20 of the instant application.  Those recitations not explicitly encompassed by or recited in the patented claims are considered either inherent or obvious.  The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeber (US 3,290,063).
As to claim 1, Haeber discloses a pipe connector system (Fig. 1), comprising: a first-end pipe connector (Fig. 1) operable to couple to a first pipe, wherein the first-end pipe connector includes: a sleeve (12) including an outer perimeter surface and an inner perimeter surface, the sleeve defining an axial movement axis (vertical axis) coincident with a centerline of the sleeve; a first attachment cylinder (11) including a first connector end, the first connector end configured to engage the inner perimeter surface of the sleeve (as at 13); an axial movement gear rack (20) disposed along the outer perimeter surface of the sleeve and substantially oriented along the axial movement axis; a housing (23) to contain the sleeve, the housing configured to allow the sleeve to move axially outward from the housing; and a gear component (21) contained in the housing and engaged with the axial movement gear rack.  

As to claim 2, Haeber discloses the pipe connector system of claim 1, wherein the gear component includes a rotational actuation feature (22).  

As to claim 3, Haeber discloses the pipe connector system of claim 1, wherein the housing substantially restrains the gear component from moving along the axial movement axis.  Refer to Figs. 1 and 2.

As to claim 5, Haeber discloses the pipe connector system of claim 1, further comprising: a detent-stop (17, 18, 35) disposed to substantially restrain movement of the sleeve when the sleeve is in a position engaging the first connector end of the first attachment cylinder.  

As to claim 8, Haeber discloses the pipe connector system of claim 1, further comprising: a second-end pipe connector, the second-end pipe connector including a second attachment cylinder (10a) having a second outer perimeter surface, the second attachment cylinder including a second connector end (as at 16) and a second pipe coupling end (threaded end), wherein a first portion of the second outer perimeter surface including the second connector end is fashioned to engage with an internal perimeter of the sleeve, and wherein a second portion of the second outer perimeter surface including the second pipe coupling end operable to engage with a second pipe (10).  

As to claim 18, Haeber discloses a pipe connector system (Fig. 1), comprising: a first-end pipe connector (Fig. 1)operable to couple to a first pipe, wherein the first- end pipe connector includes: a sleeve (12) including an outer perimeter surface and an inner perimeter surface, the sleeve defining an axial movement axis (vertical axis) coincident with a centerline of the sleeve, an attachment cylinder (11) including a first connector end (as at 13), the first connector end configured to engage the inner perimeter surface, an axial movement gear rack (20) disposed along the outer perimeter surface of the sleeve and substantially oriented along the axial movement axis, a housing (23) to contain the sleeve, the housing configured to allow the sleeve to move axially outward from the housing, and a gear component (21) contained in the housing and engaged with the axial movement gear rack; and a second-end pipe connector (10a) operable to connect to a second pipe.  

As to claim 19, Haeber discloses the pipe connector system of claim 18, wherein the second-end pipe connector includes a second attachment cylinder (10a) having a second outer perimeter surface, the second attachment cylinder including a second connector end (as at 16) and a second pipe coupling end (threaded end), wherein a first portion of the second outer perimeter surface including the second connector end is fashioned to engage with the internal perimeter surface of the sleeve, and wherein a second portion of the second outer perimeter surface includes the second pipe coupling end operable to engage with a second pipe (10).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeber.
As to claim 4, Haeber teaches O-ring slots in the inner surface of the sleeve instead of an O-ring slot machined into* the external perimeter surface.  
*Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fashion the O-ring slot on the external surface of the cylinder instead of on the internal surface of the sleeve in Haeber, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claim(s) 6-7, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeber.
As to claim 6, Haeber discloses the pipe connector system of claim 1, except for: a position sensor disposed to detect when the sleeve is at a terminal position, and
As to claim 7, a sensor module that receives power from an antenna, uses the power to operate a circuit, said circuit capable of detecting a sensor status signal and conveying a sensor state to a receiver by generating a radio signal and directing said radio signal to the antenna.  
However, Examiner takes Official Notice of a position sensor system as claimed, incorporated with a pipe coupling, in order to determine correct coupling so as to prevent possible fluid leakage.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a position sensor system in Haeber, as taught by Official Notice, in order to determine correct coupling so as to prevent possible fluid leakage.

As to claim 12, Haeber discloses a pipe connector system (Fig. 1), comprising: a first-end pipe connector (Fig. 1) operable to couple to a first pipe, wherein the first-end pipe connector includes: a sleeve (12) including an outer perimeter surface, the sleeve defining an axial movement axis (vertical axis) coincident with a centerline of the sleeve; a first attachment cylinder (11) including a first connector end (as at 13) and an outer perimeter surface, wherein the first connector end is disposed in the sleeve; an axial movement gear rack (20) disposed along the outer perimeter surface of the sleeve and substantially oriented along the axial movement axis; a housing (23) to contain the sleeve, the housing configured to allow the sleeve to move axially outward form the housing; a pinion gear (21) contained in the housing and engaged with the axial movement gear rack, wherein the pinion gear includes a rotational actuation feature (22), and wherein the housing substantially restrains the pinion gear from moving along the axial movement axis (Fig. 1).
Haeber fails to teach that the first connector end includes an O-ring slot machined into* the outer perimeter surface.  Instead, Haeber teaches O-ring slots in the inner surface of the sleeve.
*Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to fashion the O-ring slot on the external surface of the cylinder instead of on the internal surface of the sleeve in Haeber, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Haeber fails to teach a position sensor disposed to detect when the sleeve is at a terminal position, and
As to claim 13, a sensor module that receives power from an antenna, uses the power to operate a circuit, said circuit capable of detecting a sensor status signal and conveying a sensor state to a receiver by generating a radio signal and directing said radio signal to the antenna.  
However, Examiner takes Official Notice of a position sensor system as claimed, incorporated with a pipe coupling, in order to determine correct coupling so as to prevent possible fluid leakage.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a position sensor system in Haeber, as taught by Official Notice, in order to determine correct coupling so as to prevent possible fluid leakage.

As to claim 14, Haeber discloses the pipe connector system of claim 12, further comprising: a second-end pipe connector, the second-end pipe connector including a second attachment cylinder (10a) having a second outer perimeter surface, the second attachment cylinder including a second connector end (as at 16) and a second pipe coupling end (threaded end), wherein a first portion of the second outer perimeter surface including the second connector end is fashioned to engage with an internal perimeter of the sleeve, and wherein a second portion of the second outer perimeter surface includes the second pipe coupling end operable to engage with a second pipe (10).  

As to claim 20, Haeber discloses the pipe connector system of claim 18, except for: a position sensor disposed to detect when the sleeve is at a terminal position; and a sensor module that receives power from an antenna, uses the power to operate a circuit, said circuit capable of detecting a sensor status signal and conveying a sensor state to a receiver by generating a radio signal and directing said radio signal to the antenna.
However, Examiner takes Official Notice of a position sensor system as claimed, incorporated with a pipe coupling, in order to determine correct coupling so as to prevent possible fluid leakage.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a position sensor system in Haeber, as taught by Official Notice, in order to determine correct coupling so as to prevent possible fluid leakage.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

Allowable Subject Matter
Claims 9-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fanguy et al discloses a geared pipe coupling similar to Applicant’s invention.
Browning, Krywitsky and Hoskins each is of record in parent case 15/994,545.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-930pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679